Case 1:19-cv-10796-DLC Document8 Filed 11/22/19 Page i of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SECURITIES AND EXCHANGE
COMMISSION,

Plaintiff,
No. 19-cv-10796 (DLC)

¥.

 

 

INTERNATIONAL INVESTMENT GROUP
LLC,

Defendant.

 

|
MLED :

 

 

 

 

 

JUDGMENT AND PRELIMINARY ASSET FREEZE ORDER
AS TO DEFENDANT INTERNATIONAL INVESTMENT GROUP LLC

The Securities and Exchange Commission having filed a Complaint and Defendant
International Investment Group LLC (“Defendant”) having entered a general appearance;
consented to the Court’s jurisdiction over Defendant and the subject matter of this action;
consented to entry of this Judgment and Preliminary Asset Freeze Order (the “Judgment”);
waived findings of fact and conclusions of law; and waived any right to appeal from this
Judgment:

I,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the
Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

 
Case 1:19-cv-10796-DLC Documents Filed 11/22/19 Page 2 of 7

interstate commerce, or of the mails, or of any facility of any national securities exchange, in
connection with the purchase or sale of any security:

(a) to employ any device, scheme, or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a material fact
necessary in order to make the statements made, in the light of the circumstances
under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or would
operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)}(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
patticipation with Defendant or with anyone described in (a).

I.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating Section 17(a) of the Securities
Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
use of any means or instruments of transportation or communication in interstate commerce or
by use of the mails, directly or indirectly:

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a material fact

or any omission of a material fact necessary in order to make the statements

 
Case 1:19-cv-10796-DLC Document 8 Filed 11/22/19 Page 3 of 7

made, in light of the circumstances under which they were made, not misleading;
or

(c) to engage in any transaction, practice, or course of business which operates or

would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

Til.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is permanently restrained and enjoined from violating Sections 206(1) and 206(2) of
the Investment Advisers Act of 1940 (the “Advisers Act”) [15 U.S.C, §§ 80(b)-6(1) and 80(b)-
6(2)|, by, while acting as an investment adviser, using any means or instrumentalities of
interstate commerce, or any means or instruments of transportation or communication in
interstate commerce, or by the mails or any facility of any national securities exchange:

(a) to employ any device, scheme, or artifice to defraud any client or prospective

client;

(b) to engage in any transaction, practice, or course of business which operates as a

fraud or deceit upon any client or prospective client; or

(c) to engage in any acts, practices, or courses of business which are fraudulent,

deceptive, or manipulative.

 
Case 1:19-cv-10796-DLC Document 8 Filed 11/22/19 Page 4 of 7

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in
Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who
receive actual notice of this Judgment by personal service or otherwise: (a) Defendant’s officers,
agents, servants, employees, and attorneys; and (b) other persons in active concert or
participation with Defendant or with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant shall pay disgorgement of ill-gotten gains, prejudgment interest thereon, and a civil
penalty pursuant to Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)], Section 21(d)(3) of
the Exchange Act [15 U.S.C. § 78u(d)(3)], and Section 209(e) of the Advisers Act [15 U.S.C.

§ 80b-9(e)]. The Court shall determine the amounts of the disgorgement and civil penalty upon
motion of the Commission. Prejudgment interest shall be calculated from the dates of the
violations, based on the rate of interest used by the Internal Revenue Service for the
underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2), In connection with
the Commission’s motion for disgorgement and/or civil penalties, and at any hearing held on
such a motion: (a) Defendant will be precluded from arguing that it did not violate the federal
securities laws as alleged in the Complaint; (b) Defendant may not challenge the validity of the
Consent or this Judgment; (c) solely for the purposes of such motion, the allegations of the
Complaint shall be accepted as and deemed true by the Court; and (d) the Court may determine
the issues raised in the motion on the basis of affidavits, declarations, excerpts of sworn
deposition or investigative testimony, and documentary evidence, without regard to the standards
for summary judgment contained in Rule 56(c) of the Federal Rules of Civil Procedure. In

connection with the Commission’s motion for disgorgement and/or civil penalties, the parties

 
Case 1:19-cv-10796-DLC Document8 Filed 11/22/19 Page 5 of 7

may take discovery, including discovery from appropriate non-parties.
Vv.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that,
pending a final disposition of this action, Defendant and each of its officers, agents, servants,
employees and attorneys and those persons in active concert or participation with them who
receive actual notice of this Judgment by personal service or otherwise, including facsimile
transmission, electronic mail, or overnight delivery service, shall hold and retain funds and other
assets of Defendant presently held by it, for its direct or indirect benefit, under its direct or
indirect control or over which it exercises actual or apparent investment or other authority, in
whatever form such assets may presently exist and wherever located, and shall prevent any
withdrawal, sale, payment (including, but not limited to, any charges on any credit card or draws
on any other credit arrangement), transfer, dissipation, assignment, pledge, alienation,
encumbrance, disposal, or diminution in value of any such funds or other assets, which are
hereby frozen, including, without limitation, such funds held in the accounts listed on Exhibit A,
except that (1) any amounts (including, without limitation, amounts advanced by Defendant’s
insurers) allowed by the Court to pay legal expenses, upon application of Defendant or
application of any party claiming right to coverage under Defendant’s insurance (which
applications the Commission retains the right to oppose), shall not be subject to the asset freeze;
and (2) any amounts held for the benefit of any of the private investment funds managed by
Defendant (the “Private Funds”) and for which Defendant receives written instructions from the

duly appointed liquidator of such Private Fund shall not be subject to the asset freeze.

 
Case 1:19-cv-10796-DLC Document8 Filed 11/22/19 Page 6 of 7

VI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that,
pending final disposition of this action, all banks, brokerage and other financial institutions and
other persons or entities which receive actual notice of this Judgment by personal service or
otherwise, including facsimile transmissions, electronic mail, or overnight delivery service,
holding any funds or other assets in the name, for the direct or indirect benefit, or under the
direct or indirect control of Defendant or over which they exercise actual or apparent investment
or other authority, in whatever form such assets may presently exist and wherever located, shall
hold and retain within their control and prohibit the withdrawal, removal, sale, payment
(including, but not limited to, any charges on any credit card or draws on any other credit
arrangement), transfer, dissipation, assignment, pledge, alienation, encumbrance, diminution in
value, or other disposal of any such funds or other assets; and that such funds and assets are
hereby frozen, including, without limitation, such funds held in the accounts listed on Exhibit A,
except that (1) any amounts (including, without limitation, amounts advanced by Defendant’s
insurers) allowed by the Court to pay legal expenses, upon application of Defendant or
application of any party claiming right to coverage under Defendant’s insurance (which
applications the Commission retains the right to oppose), shall not be subject to the asset freeze;
and (2) any amounts held for the benefit of the Private Funds and for which Defendant receives
written instructions from the duly appointed liquidator of such Private Fund shall not be subject

to the asset freeze.

 
Case 1:19-cv-10796-DLC Document8 Filed 11/22/19 Page 7 of 7

Vil.

IT IS FURTHER ORDERED that no person or entity, including any creditor of or
claimant against Defendant with actual notice of this Judgment (with the exception of any
fiduciary appointed by a domestic or foreign court of competent jurisdiction), or any person
acting on behalf of such creditor or claimant, shall take any action to interfere with funds or other
assets in the name, for the direct or indirect benefit, or under the direct or indirect control of
Defendant, including, but not limited to, the filing or continuation of any lawsuits, liens, or
ericumbrances, or bankruptcy cases to impact such funds or other assets. Any pending
bankruptcy petition as to any of the Private Funds is excluded from the foregoing prohibitions.
Any person or entity may petition the Court for relief from this paragraph upon three business
days’ notice to the Commission.

VHE

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is
incorporated herein with the same force and effect as if fully set forth herein, and that Defendant
shall comply with all of the undertakings and agreements set forth therein.

VOI.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that this

Court shall retain jurisdiction of this matter for the purposes of enforcing the terms of this

Judgment.

Dated:

 

Whcwc Lie

UNITED ee DISTRICT JUDGE

7

 
